Philbrook, J.
Dissenting.
I am unable to concur in the foregoing opinion, and because I feel that this case is one of more than ordinary importance, and that the effect of the opinion will be so far reaching, I am constrained to express the reasons which control my dissent.
The statute under consideration awards compensation for personal injuries, but only when those injuries arise (a) in the course of the employment, (b) out of the employment, and (c) by accident.
By practically unanimous decisions of the courts of England and of this country it is held that an injury to an employee arises in the course of his employment, at a place where he may reasonably be, and while he is reasonably fulfilling the duties of his employment, or engaged in doing something incidental to it. In the case at bar it is conceded that the pathological conditions which resulted in the death of Patrick became manifest in the course of his employ'ment so that discussion of this point becomes unnecessary.
Judicial authorities and text-writers have not found it so easy to give a comprehensive definition of the expression “Arising out of the employment,” which shall precisely include all cases within and exclude all those without this statute. But there seems to be a practical unanimity in declaring that an injury may be said to arise out of the employment when there is a “causal connection between the conditions under which the employee worked, and the injury he received,” Westman’s Case, 118 Maine at Page 143. In discussing the application of this rule of law to the facts arising in the case at bar, it is difficult to avoid reference to matters which may be also properly treated under the “accident” clause of the statute, and in advance I crave indulgence if I repeat somewhat when that branch of the case is reached. At the outset of our present consideration we must discriminate between the so-called cause of death, as given in a medical death certificate, and the conditions which gave rise to that cause. That Patrick’s death was due to cerebral hemorrhage, and that the hemorrhage was due to a bursting blood vessel no one will deny. It may also be frankly admitted that blood vessels in the human system more often burst because of increased blood pressure. But according to the testimony of *521the physicians in the case, as well as from common experience, we learn that in many cases blood vessels, weakened from disease, burst when no unusual exercise precedes the event, occurring sometimes, as these physicians say, when the victim is in repose, sleeping in his bed. In such cases, and they are not infrequent say the doctors, the time appointed once for man to die has come on silent footsteps, the finger of death touches its victim and he sleeps forever. This being true, the petitioner must prove something more than cerebral hemorrhage, something more than a bursting blood vessel, something more, even, than increased blood pressure. She must prove that there existed a causal relation between these things and the “conditions under which the employee worked.” In short, she must prove that the personal injuries, which resulted in death, arose out of the employment in which the deceased was engaged. This requires a careful, critical, impartial examination of the evidence. I yield to none in my sympathy for those who are in need, but the admonition which we impress upon jurors lest they be unduly influenced by this .commendable trait of the human mind, must as well restrain us in our judicial findings.
The evidence relied upon by the chairman of the Commission, and by those who join in the opinion to which I am now dissenting, may be divided into two groups: First, the testimony of Bailey, the only person present when Patrick was stricken; second, that of the physicians. Here it is proper to remark that I do not disregard that portion of the statute regarding finality of findings of fact made by the chairman of the Commission, my dissent being based upon what I regard as lack of evidence to support that finding, thus raising a question of law.
The finding of the chairman is embodied, verbatim, in the opinion, and as it is before us in the opinion, there is no necessity of repeating it. As to the testimony of Bailey, the crucial part is brief and I desire to point out what seems to me to be a contradiction, upon the vital point, between the testimony as given by the witness and the testimony as stated in the finding and opinion. The latter says, “Mr. Patrick stooped to pick up his end of the bag and as he threw it onto the pile Mr. Bailey said he noticed Mr. Patrick lurched a little. However, they put the bag in place and both stooped and picked up the second bag and placed it on the pile. Again Mr. Bailey says lie noticed that Mr. Patrick lurched a little as he *522swung the bag up.” Apparently, from this statement of what the evidence was, the chairman drew the conclusion that the exertion of stooping and lifting caused the additional blood pressure and the train of fatal incidents followed. If such had been the testimony, I might be able to concede that the petitioner had produced some evidence to prove this branch of the case. But if I am capable of understanding Mr. Bailey’s testimony, as it appears in the record, it does not measure up to the interpretation put upon it by the chairman but falls considerably short of it. Mr. Bailey distinctly says that he “trucked the first two bags of grain in after dinner” and that although this was the first work done, no previous lifting or straining being testified to, it was “When he (Patrick) went to unload those two bags, he lurched.” This plainly shows that before he stooped, before he lifted, and before he had done anything pertaining to the work in which he was employed, the pathological conditions which resulted in his death had arisen. How can this testimony be said to. show that there was causal relation “between the condition under which the employee worked and the injury he received?” It seems to me to negative rather than to sustain the claim of the petitioner that there was any such causal relation.
Turning to the testimony of the physicians, it will be observed that counsel for the petitioner, learned in law and familiar with the requirements of the statute, adroitly frames a hypothetical question which includes the condition of stooping and lifting before the lurching and asks if ‘ ‘in view of those facts, the work in the forenoon and in the afternoon, lifting the bags that he was lifting, would increase the blood pressure.” To this inquiry Dr, O’Connell answers in the affirmative. Again he was asked, “And did the cerebral hemorrhage follow, directly, in your judgment, as a result of the lifting which produced the increased blood pressure.” To this inquiry also an affirmative answer was returned. But, as we have already seen, the testimony of Mr. Bailey would not warrant the hypothetical question to be framed as it was. A similar hypothetical line of questions addressed to Dr. Scannell elicited similar affirmative answers. But we must not overlook other significant and impprtant testimony of Dr. Scannell wherein he tells us that when he was seeking for the history of the case he learned that Patrick had hardening of the arteries, that he had been feeling poorly for a month *523or six weeks, in tlie morning was sick to the stomach, and complained of headaches and dizziness. He also testified that “some of the common causes leading up to apoplexy are diseased conditions which have a tendency to cause hardening of the arteries, such as heart and kidney complications, worry, anxiety, overwork, and all those things that have a tendency to put wear and tear upon a man’s vessels.” May we not truthfully say that in the case at bar there is quite as great a possibility that Patrick’s attack of apoplexy was the result of his diseased condition, which undoubtedly existed before the shock, rather than the lifting of the bags that afternoon which, according to Mr. Bailey’s testimony, was not done before the shock? The burden is upon the petitioner to satisfy a tribunal that her claim is well founded. “The claimant must go further than simply to show a state of facts which is as equally consistent with no right to compensation as it is with such right. Surmise, conjecture, guess or speculation are not sufficient to sustain the burden and justify a finding in behalf of the claimant.” Westman’s Case, supra, at Page 138 and (¡ases there cited.
The time once appointed for Patrick to die had arrived. Has the petitioner shown that there was a causal relation between that death and the conditions under which he worked. From the testimony in the case, and that is all we have a right to depend upon, I am unable to answer this question in favor of the petitioner.
Passing now to the third essential for recovery under the statute, the question arises whether the petitioner has shown that Patrick died from personal injuries arising from accident. From a fairly extensive examination of the authorities it appears that there is not complete harmony of views among the courts as to what constitutes an accident, or an accidental injury, arising out of and in the course of employment, which would authorize the injured party, or his dependent in case of death, to receive compensation. One writer upon the subject of Workmen’s Compensation Acts declares that the term “accident” has probably been more discussed in adjudication than any other word in the whole English language. This may, in part, account for the varying views. On the one hand we should not be over technical and on the other we should not be too indulgent, when we attempt to construe the word and apply that construction to the case at bar. Damburn on Employer’s *524Liability, 4th edition, Page 100, says: “Roughly speaking, accidents are divided into two great classes; (a) accidents peculiarly known as such, such as railway accidents, breaking down of machinery, explosions, collisions, etc., where persons injured by them are spoken of as injured by accident; and (b) accidents where there is no such external mishap, but where a man injures himself, as we would say, by accident where he either strains a muscle, or ricks his back, or ruptures himself, or otherwise hurts himself in unexpected manner.” Boyed on Compensation Laws, Sec. 458, says, “Strains sustained by employees of normal health in the course of their employment are generally regarded as accidental injuries.R upturns, resulting from lifting heavy objects, are generally held fortuitous and unexpected events, in other words, accidents.” These words are oft quoted from Fenton v. Thorley, 89 L. T., 314, “If a man in lifting a weight, or trying to move something not easily moved, were to strain a muscle, or rick his back, or rupture himself, the mishap, in ordinary parlance, would be described as accidental.”
In an extended compilation of cases by Kiser, under the title Workmen’s Compensation Acts, accompanying the Cyc-Corpus Juris system, fortified by many citations, it is said that “the term ‘accident,’ as employed in the compensation acts, is broad enough to include an injury from muscular strain or physical over exertion, such as hernia, or rupture, or bursting of blood vessels. This is true, although the physical condition of the employee is such as to pre-dispose him to the injury. But it has been held there must be a definite particular occurrence to which the injury can be attributed.” Obviously, in the case at bar, the petitioner depends on proving an accident in that class of cases latterly spoken of, and which does not call for any external violence, but which has been alluded to as having been occasioned by some act of the deceased whereby a strain produced the injury. But even in this class of cases we must not overlook the conceded rule that there, must still be an accident. Hence definitions of lexicographers and courts are of importance in determining what an accident consists of and what are the fundamental principles to which we must look in deciding this or any other case. Our own court, spealcing through the late Chief Justice Peters, in McGlinchey v. Fidelity and Casualty Company, 80 Maine, at Page 253, says, “The definition of accident, generally assented to, is an event without any human agency, *525or if happening through human agency, an event which, under the circumstances, is unusual and not expected to the person to whom it happens.” If it should be urged that this definition was given in an accident insurance case then we are only obliged to turn to the very first case relied upon in the opinion from which I am now dissenting, namely, Bystrom Bros. v. Jacobson, et al, 162 Wis., 180; 155 N. W., 919, where the court holds that “the term accidental, as used in compensation laws, denotes something unusual, unexpected and undesigned.” Here then is the angle of difference between myself and those who hold to the opinion, namely, on the day when Patrick suffered the shock did there occur anything as the cause of that shock that was unusual, unexpected and undesigned. Of course the shock and the subsequent death were unusual, unexpected and undesigned, but that is not the point involved, but rather were the shock and subsequent death caused by anything, arising from the conditions under which Patrick worked, which was unusual, unexpected or undesigned. Cause must not be confounded with effect, and this the majority opinion seem to do. The causal relations of conditions to the shock once more come to the surface. Again we note the difference between the evidence of Mr. Bailey and the statement of facts made by the chairman of the Commission as to whether the shock preceded or followed the lifting of the bags of grain. But at this stage of the discussion, the relative order of lifting and shock become less important because, whichever preceded the other, the vital question is whether anything unusual, unexpected or undesigned occurred as the cause of the shock. Plainly there can be but one answer and that is in the negative. It is undisputed that Patrick was only called upon to lift, with the aid of another man, the comparatively light load consisting of a bag of grain weighing one hundred pounds and place it on a pile. He was doing the same work, in the same way, with the same surrounding conditions, with the same load, as lie had been doing for weeks, months and perhaps years. How can it possibly be said that an accident occurred under the cases cited by the opinion where it is held that an accident Involves the happening of something unusual, unexpected or undersigned as a cause of the personal injury.
Lest this dissent may be unduly prolonged, I wish to cite only two cases from many which illustrate my position and then close. *526The first is a Michigan case, Stombaugh v. Peerless Wire Fence Co., 164 N. W., 537, where a dependent widow sought compensation for the death of her husband who, having had heart trouble of long standing, died as a result of heavy physical labor, the claim being-made under the Workmen's Compensation Act of that state, Pub. Acts, No. 10 of the extra session of 1912, on the theory that death was accidental. The compensation was denied. The court held that the deceased was doing the work he agreed to do, in the way he intended to do it; that there was no evidence of mischance or miscalculation in what was being done, none of anything fortuitous or unexpected in the manner of doing it. The work in which the deceased was employed was lifting and lowering rolls of wire weighing from 150 to 160 pounds, from their place in a car and then rolling them to the car door. A case strikingly like the one at bar.
The second case is from the Illinois court, Jakub v. Industrial Commission, 123 N. E., 263, where an employee engaged in baling copper was found dead near the baling-press, with a completed bale of copper beside him and there was no evidence proving accident, or accidental injury, the claim being made that the heavy work which deceased was doing hastened his death by heart and kidney disease. The court said that this being the only claim made, namely, that heavy work, done in the ordinary course of his employment, caused or hastened his death, there could be no compensation, because it was not shown that anything unexpected or unforeseen occurred.
I said at the outset that this case appeared to me to be of more than ordinary importance and the decision to be far reaching. I still think so. I cannot bring myself to believe that' where a man is doing his ordinary work, under ordinary circumstances, in the ordinary way, and is suddenly stricken with a fatal malady, nothing unusual, unexpected or unforeseen occurring as a cause of the malady, it was intended by the Legislature to be regarded as a case of accidental death. If such was and is the intention of the law making power, let it be declared in no uncertain way.
The duty of the court is to interpret and expound the law as it exists. Under this statute the employee has rights but the employer, also has his. The scale beam should rest exactly horizontal. The balance weights should be of no baser metal than the pure gold of absolute justice.